Citation Nr: 0617732	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-00 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disorder.  

2.  Entitlement to service connection for a chronic thoracic 
spine disorder.  

3.  Entitlement to service connection for a chronic breast 
disorder to include left breast asymmetrical parenchyma.  

4.  Entitlement to service connection for a chronic bladder 
disorder to include urinary incontinence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 to February 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
denied service connection for a chronic breast disorder to 
include asymmetrical left breast parenchyma and a chronic 
bladder disorder to include urinary incontinence.  In 
September 2002, the RO, in pertinent part, denied service 
connection for a chronic cervical spine disorder and a 
chronic thoracic spine disorder.  In January 2005, the 
veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge.  In March 2005, the Board remanded the 
veteran's claims to the RO for additional action.  

For the reasons and bases addressed below, service connection 
for both chronic cervical spine strain and chronic thoracic 
spine degenerative joint disease with scoliosis is GRANTED.  

The issues of the veteran's entitlement to service connection 
for both a chronic breast disorder and a chronic bladder 
disorder are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on her part.  

FINDINGS OF FACT

1.  Chronic cervical spine strain has been shown to have 
originated during active service.  

2.  Chronic thoracic spine degenerative joint disease with 
scoliosis has been shown to have originated during active 
service.  


CONCLUSIONS OF LAW

1.  Chronic cervical spine strain was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2005).  

2.  Chronic thoracic spine degenerative joint disease with 
scoliosis was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  The veteran was 
provided with VCAA notices in March 2001, June 2002, May 
2003, June 2003, August 2003, and March 2005, informing her 
of the evidence needed to support her claims for service 
connection for a chronic cervical spine disorder and a 
chronic thoracic spine disorder; what evidence had been 
received; what actions she needed to undertake; and how the 
VA would assist her in developing her claims for service 
connection.  
The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge.  The hearing transcript is of record.  There remains 
no issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish both initial evaluations and effective 
dates for the claimed disabilities.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issues of service connection for both a chronic cervical 
spine disorder and a chronic thoracic spine disorder given 
the favorable outcome below.  Any duty imposed on the VA has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  

The veteran's service medical records do not refer to either 
a cervical spine or a thoracic spine disorder.  The service 
documentation does indicate that the veteran was involved in 
a January 1984 inservice motor vehicle accident.  

A February 1999 X-ray study of the thoracic spine from St. 
Joseph's Diagnostic Center revealed minimal degenerative 
changes.  A May 2002 VA X-ray study of the cervical spine was 
noted to be "negative."  A May 2002 VA X-ray study of the 
thoracic spine revealed minimal scoliosis and degenerative 
changes.  

At an August 2002 VA examination for compensation purposes, 
the veteran complained of chronic neck and back problems 
since her 1984 inservice motor vehicle accident.  
Contemporaneous X-ray studies of the cervical spine were 
reported to be normal.  The veteran was diagnosed with lumbar 
spine spondylosis and mechanical low back pain.  The VA 
examiner commented that:

There is a normal range of motion of the 
cervical spine, a slightly diminished 
range of motion of the lumbar spine, and 
there is slight fatigability and lack of 
endurance during times of flare ups.  The 
patient's pain and range of motion in the 
cervical and lumbar spine is most likely 
worse than 10%.  

An April 2004 VA treatment record notes that the veteran 
complained of cervical and upper thoracic spine pain.  
Impressions of "chronic pain of the cervical, thoracic, and 
lumbar spine with degenerative changes on X-ray" and 
myofascial pain of the upper thoracic and cervical 
musculature were advanced.  

At the January 2005 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that she injured 
her cervical and thoracic spinal segments in her 1984 
inservice motor vehicle accident.  She related that she 
subsequently experienced post-service chronic cervical and 
thoracic spine pain.  

At an April 2005 VA examination for compensation purposes, 
the veteran was diagnosed with chronic cervical strain with 
interscapular upper thoracic pain.  The VA examiner commented 
that:

The patient's only report of cervical 
injury or thoracic spine injury is her 
accident while in the military; however, 
there is no objective evidence based on 
her physical exam or X-rays that support 
this.  However, cervical pain can occur 
with normal X-rays.  It is as likely as 
not that her cervical and thoracic pain 
is related to her injury in the military 
service.  

A June 2005 addendum to the April 2005 examination report 
notes that the veteran's claims files were reviewed and 
confirmed the examination findings.  

The veteran was involved in a January 1984 inservice motor 
vehicle accident.  She testified on appeal that she injured 
her cervical and thoracic spinal segments in the accident.  
The veteran was diagnosed by VA medical personnel with 
chronic cervical spine strain on physical evaluation and 
thoracic spine degenerative joint disease with scoliosis on 
repeated X-ray studies.  A VA physician has established an 
etiological relationship between the veteran's chronic 
cervical and thoracic spine disabilities and her documented 
inservice trauma.  In light of such findings, the Board 
concludes that service connection is now warranted for both 
chronic cervical spine strain and thoracic spine degenerative 
joint disease with scoliosis.  


ORDER

Service connection for chronic cervical spine strain is 
GRANTED.  

Service connection for chronic thoracic spine degenerative 
joint disease with scoliosis is GRANTED.  


REMAND

In its March 2005 Remand instructions, the Board directed the 
RO to schedule the veteran for a VA examination for 
compensation purposes to ascertain the nature and severity of 
her chronic breast and bladder disabilities, if any.  The 
Remand instructions directed that:  

b.  The examiner or examiners should 
advance an opinion addressing 
whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic bladder 
or urinary disability had its onset 
during active service; is 
etiological related to the veteran's 
inservice motor vehicle accident; 
otherwise originated during such 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected lumbosacral spine 
traumatic arthritis and other 
disabilities?  

c.  The examiner or examiners should 
advance an opinion addressing 
whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic breast 
disability had its onset during 
active service; is etiological 
related to the veteran's inservice 
fibrocystic breast disease; or 
otherwise originated during such 
service.  

In reviewing the reports of the resulting April 2005 and May 
2005 VA examinations for compensation purposes and the June 
2005 addendum thereto, the Board notes that the VA examiners 
failed to provide the requested opinions notwithstanding the 
RO's directions to do so.  The Court has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not provided with adequate notice with regard 
to her claims under Dingess/Hartman.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then schedule the veteran for another 
VA examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of her claimed chronic breast and bladder 
disorders.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner or examiners should expressly 
state whether fibrocystic breast disease 
constitutes a chronic acquired breast 
disorder.  

a.  The examiner or examiners should 
advance an opinion addressing 
whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic breast 
disability had its onset during 
active service; is etiological 
related to the veteran's inservice 
fibrocystic breast disease; or 
otherwise originated during such 
service.  

b.  The examiner or examiners should 
advance an opinion addressing 
whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic bladder 
or urinary disability had its onset 
during active service; is 
etiological related to the veteran's 
inservice motor vehicle accident; 
otherwise originated during such 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to her lumbosacral 
spine traumatic arthritis and other 
service-connected disabilities?  

Send the claims folders, including a copy 
of this REMAND, to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  
3.  Then readjudicate the issues of 
service connection for a chronic breast 
disorder to include left breast 
asymmetrical parenchyma and a chronic 
bladder disorder to include urinary 
incontinence with express consideration 
of the provisions of 38 C.F.R. § 3.310(a) 
(2005) and the Court's holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


